Citation Nr: 0824590	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  03-35 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial disability rating for lumbar 
degenerative disc disease in excess of 60 percent.

2.  Entitlement to an initial disability rating for cervical 
degenerative disc disease in excess of 20 percent.

3.  Entitlement to an initial compensable rating for thoracic 
spine degenerative disc disease. 

4.  Entitlement to an initial compensable rating for 
temporomandibular joint (TMJ) dysfunction. 

5.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).

6.  Entitlement to service connection for a right wrist 
condition.

7.  Entitlement to service connection for a right shoulder 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 2000 to 
February 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of September 2002 and October 2006 rating 
decisions of the St. Petersburg, Florida and Pittsburgh, 
Pennsylvania Regional Offices (RO's) of the Department of 
Veterans Affairs (VA).  In its September 2002 rating 
decision, the St. Petersburg RO, in part, granted entitlement 
to service connection for lumbar degenerative disc disease at 
a 10 percent disability rating, cervical degenerative disc 
disease at a 10 percent disability rating, thoracic spine 
degenerative disc disease at a noncompensable rating and TMJ 
dysfunction at a noncompensable rating.  The ratings were 
effective February 16, 2002.  The RO also denied entitlement 
to service connection for a right wrist condition and a right 
shoulder condition. 

In a January 2005 decision, the Pittsburgh RO, in part 
increased the veteran's initial disability rating for lumbar 
degenerative disc disease to a 60 percent disability rating 
and increased the veteran's initial disability rating for 
cervical degenerative disc disease to a 20 disability rating.  
Both of these disabilities were effective from February 16, 
2002.  The RO also granted the veteran a 100 percent 
disability rating from October 24, 2004 to February 1, 2005 
for lumbar degenerative disc disease based on surgical or 
other treatment necessitating convalescence.  A 60 percent 
evaluation was assigned from February 1, 2005.

A veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the 
veteran's claims for increased evaluations for his 
disabilities of the lumbar back and cervical spine remain 
before the Board. 

In a October 2006 rating decision, the Pittsburgh RO denied 
the veteran's claim for to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).

The veteran presented testimony at a personal hearing in 
April 2008 before the undersigned Veterans Law Judge.  The 
hearing transcript is contained in the claims file. 

During the pendency of this appeal, the veteran's claims file 
was transferred to the jurisdiction of the Denver, Colorado 
RO, which has certified the case for appellate review. 

The issues of entitlement to an initial disability rating for 
lumbar degenerative disc disease in excess of 60 percent, 
entitlement to an initial disability rating for cervical 
degenerative disc disease in excess of 20 percent, 
entitlement to an initial compensable rating for thoracic 
spine degenerative disc disease, entitlement to a total 
disability rating based on individual unemployability due to 
service connected disabilities (TDIU), entitlement to service 
connection for a right wrist condition and entitlement to 
service connection for a right shoulder condition are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's TMJ is manifested by pain with an inter-incisal 
range of 40mm to 52 mm and lateral excursions of 10 mm.


CONCLUSION OF LAW

The criteria for a compensable disability rating for TMJ have 
not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.150, 
Diagnostic Code 9905 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

These appeals arise from the initial evaluations provided 
after grants of service connection.  The courts have held 
that where the underlying claim for service connection has 
been granted and there is disagreement as to downstream 
questions, the claim has been substantiated and there is no 
need to provide additional VCAA notice or prejudice from 
absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The issue in this appeal arises from the veteran's 
disagreement with the rating established with the grant of 
service connection.  The courts' reasoning in Hartman and 
Dunlap leads to the conclusion that further VCAA notice is 
not required in this case.

Where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements. See Dunlap, 21 Vet. App. at 119; Goodwin 
v. Peake, No. 05-0876 (Fed. Cir. May 19, 2008).  In this 
instance, there has been no allegation of prejudice by the 
veteran or his representative.

VA has complied with its duty to assist the veteran with the 
development of her claim under the VCAA by obtaining all 
pertinent records and providing examinations. 

Applicable law and regulations 

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Factual Background

In July 2002 the veteran underwent a VA examination.  The 
examiner noted mild clicking of the temporomandibular joints 
with mild tenderness on joint palpitation to the left.  The 
diagnosis was TMJ syndrome.

In October 2002 the veteran presented to the Montgomery, 
Alabama VA Medical Center (VAMC) for a dental examination.  
The VA dentist stated that the veteran had TMJ which was 
being exacerbated by closed varus derotational osteotomy 
(VDO) due to acid reflux disease.

The veteran underwent a VA examination for TMJ in August 
2007.  The veteran reported left sided TMJ pain and 
generalized erosion of the teeth.  He stated that his jaw 
pain occurred daily and was a dull, aching, pressure 
sensation.  He noted that his jaw only popped when it opened 
so far and would lock open.  He always forced it back into 
place.  He stated that it hurt to open his mouth wide.  He 
reported daily headache pain.  On examination, he had a 
maximum opening of 52 millimeters (mm), limited to 40mm with 
pain.  He had left and right lateral movements greater than 
10mm and protrusive movement greater than 5mm.  No joint 
sounds were heard at the examination.  He had pain upon 
palpitation of the right and left TMJ's and occipital muscles 
that the veteran reported was due to his cervical injury.  A 
digital phonograph demonstrated that right and left TMJ bony 
anatomy appeared within normal limits.  The diagnosis was a 
normal range of motion, clenching, bilateral 
temporomandibular joint capsulitis, a history of TMJ open 
lock per the veteran's report, severe generalized erosion of 
the teeth and tooth #30 with root canal therapy.  

The examiner stated that the veteran was not to be prevented 
from sedentary employment due to jaw joint issues alone.  
However, he should not be placed in a position that required 
speaking a lot in person or on the telephone.

At his April 2008 hearing, the veteran testified that he was 
able to open his jaw about halfway normally before it popped 
off to the right side.  It dislocated off to the right side.  
On closing it would pop back.

Analysis

The veteran's TMJ has been rated as noncompensable under 
Diagnostic Code 9905, which contemplates limitation of motion 
of temporomandibular articulation.  38 C.F.R. § 4.150, 
Diagnostic Code 9905.  Under Diagnostic Code 9905, a 10 
percent rating is warranted for inter- incisal range limited 
31 to 40 mm, and range of lateral excursion limited to 0 to 4 
mm.  A 20 percent rating is warranted for inter-incisal range 
limited 21 to 30 mm.  A 30 percent rating is warranted for 
inter-incisal range limited 11 to 20 mm.  Finally, a maximum 
40 percent rating is warranted for inter-incisal range 
limited 0 to 10 mm.  The note to Diagnostic Code 9905 
provides that ratings for limited inter- incisal movement 
shall not be combined with ratings for limited lateral 
excursion.  38 C.F.R. § 4.150, Diagnostic Code 9905.

The medical evidence in this case demonstrates inter-incisal 
range of 40 mm to 52 mm, and lateral excursions of 10mm, 
measurements in excess of the limitation required for a 
compensable rating.  The August 2007 examiner indicated that 
the veteran's temporomandibular range of motion was within 
normal limits.

Therefore, based on the aforementioned rating criteria and 
the competent medical evidence of record, the Board finds 
that the veteran's disability picture more nearly 
approximated the non-compensable criteria as there is no 
evidence showing that the veteran exhibited limitation of 
inter-incisal range of motion from 31 to 40 millimeters. 

The veteran is also not entitled to a compensable rating 
under the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2006); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evidence 
demonstrates that the veteran experiences daily jaw pain and 
jaw popping.  With regard to functional impairment, the 
evidence demonstrates that the veteran reported that it hurt 
to open his mouth wide, and that he must take small bites.  
There is no evidence, however, of excess or weakened 
movement, excess fatigability, incoordination, or pain on 
movement.  Even considering the effects of pain on use, the 
evidence does not show inter-incisal range limited 31 to 40 
mm, or range of lateral excursion limited to 0 to 4 mm, and 
thus the requirements for a compensable rating are not met.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995). 

The Board has also considered the veteran's symptoms in the 
context of other diagnostic codes.  Higher ratings are 
assignable under other codes where there is complete loss of 
the mandible, loss of the ramus, or loss of more than half 
the maxilla.  38 C.F.R. § 4.150, Diagnostic Codes 9901, 9906 
or 9914 (2007).  Significantly, however, the record contains 
no clinical findings which would support assignment of such 
higher schedular ratings in this case.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that it presents such an unusual or exceptional disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.

While the August 2007 VA examiner stated that the veteran 
should not be placed in a position that required speaking a 
lot in person or on the telephone, marked interference with 
employment, beyond that contemplated by the schedular rating, 
has not been shown or claimed.  Further, the record does not 
reflect recent hospitalization for his TMJ.  Referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).

In sum, the weight of the credible evidence demonstrates that 
the veteran's TMJ does not warrant a compensable rating.  As 
the preponderance of the evidence is against the claim for an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990). 


ORDER

Entitlement to an initial compensable rating for 
temporomandibular joint (TMJ) dysfunction is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the veteran's degenerative joint disease of the 
cervical spine, lumbar spine and thoracic spine claims, 
because there is evidence of degenerative disc disease, the 
diagnostic codes evaluating intervertebral disc syndrome are 
for application.  Intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).

The veteran underwent a neurological examination in August 
2005 and VA examinations in July 2002, March 2003, March 2006 
and August 2007.  However, the examiners did not address 
whether intervertebral disc disease has required periods of 
doctor prescribed bed rest in the last 12 months.  

In order to properly assess the current state of the 
degenerative joint disease of the cervical, lumbar and 
thoracic spine disabilities, the veteran must be afforded a 
VA examination which encompasses both the orthopedic and 
neurological aspects of his condition. 

Regarding the veteran's claims for entitlement to service 
connection for a right wrist and right shoulder disabilities, 
the Board notes that the threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The veteran underwent a general VA examination in July 2002.  
The diagnosis was diffuse joint pain of the shoulder and 
wrist with mild to moderate functional loss due to pain.  The 
examiner, who did not have the claims file available for 
review, did not give an opinion as to whether the right wrist 
and right shoulder pain was related to service.    

The Board notes that the Court has held that a symptom, such 
as pain, alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub. 
nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 
2001); Evans v. West, 12 Vet. App. 22 (1998) (holding that 
there was no objective evidence of a current disability, 
where the medical records showed the veteran's complaints of 
pain, but no underlying pathology was reported).

However, at his April 2008 hearing, the veteran testified 
that he had been told that he had a dislocated right wrist 
and right shoulder as they often popped in and out.
Medical records and the veteran's testimony suggest that the 
disabilities have worsened while the veteran's report of 
current symptoms provide competent evidence of a current 
right wrist and shoulder condition.  Service medical records 
demonstrate that the veteran experienced injuries to his 
right wrist and shoulder.  He testified that he had 
experienced ongoing right wrist and shoulder symptoms since 
service.  The Board finds that a VA examination is needed for 
additional development, to obtain an opinion based on review 
of the claims file.

Because the resolution of the claim of entitlement initial 
increased evaluations and service connection might 
potentially impact the TDIU claim, these claims are 
inextricably intertwined, and a Board decision on the TDIU 
claim at this time would be premature.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991). 

Additionally, In TDIU claims, the United States Court of 
Appeals for Veterans Claims has held that the duty to assist 
requires that VA obtain an examination which includes an 
opinion on what effect the appellant's service-connected 
disabilities have on his ability to work. 38 U.S.C. § 5107(a) 
(West 2002); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 
38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2007).  
Accordingly, VA examination is warranted in order to obtain 
an opinion concerning the veteran's employability. 


Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice 
that is compliant with the requirements 
of Vazques-Flores v. Peake, 22 Vet. App. 
37 (2008).  The notice should advise the 
veteran that to substantiate a claim for 
an increased rating for his degenerative 
disc disease of the cervical spine, 
lumbar spine and thoracic spine, he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increase severity of the disability and 
the effect that worsening has on his 
employment and daily life.

Advise the veteran that if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
diagnostic codes, which typically provide 
for a range in severity of a particular 
disability from 0 percent to as much as 
100 percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.

In addition, provide examples of the 
types of medical and lay evidence that 
the veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability. 

2.  All up-to-date VA and private 
treatment records relating to the 
disabilities at issue should be obtained 
for inclusion in the record.

3.  The veteran should be afforded a VA 
examination to assess the current 
orthopedic and neurological 
manifestations of his back and neck 
disabilities.  The claims folder should 
be made available to the examiner for 
review prior to the examination and the 
examiner is requested to acknowledge such 
review in the examination report or in an 
addendum.

The examiner should report the veteran's 
ranges of cervical, lumbar and thoracic 
spine flexion, extension, lateral 
flexion, and rotation in degrees and note 
the presence or absence of muscle spasm 
in the cervical, lumbar and thoracic 
spine.

The examiner should determine whether the 
back disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves.  These 
determinations should be expressed in 
terms of the additional degree of range 
of motion loss due to any pain, weakened 
movement, excess fatigability, 
incoordination, or flare-ups.

The examiner should report whether 
intervertebral disc disease has required 
periods of doctor prescribed bed rest in 
the last 12 months and, if so, the 
frequency and duration of such periods.

The examiner should also note any nerves 
affected by paralysis, partial paralysis, 
neuralgia, or neuritis, and, for affected 
nerves, express an opinion as to the 
severity of such symptoms in terms of 
being slight, moderate, moderately 
severe, or severe.

These findings are needed to rate the 
veteran's disability in accordance with 
VA's Schedule for Rating Disabilities. 38 
C.F.R. Part 4 (2007).  It is therefore 
essential that the examination report 
contain these findings.

4.  The examiner should express opinions 
as to whether the service-connected 
disabilities prevent the veteran from 
obtaining and maintaining employment 
consistent with his education and 
occupational experience. 

5.  The veteran should be afforded a VA 
examination in order to determine whether 
he has a right shoulder condition related 
to service.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  
After completion of the examination and 
review of the record, the examiner should 
answer the following questions: 1) does 
the veteran have a current right shoulder 
disability?  2) If the veteran is found 
to have a current right shoulder 
disability, is it at least as likely as 
not (50 percent or greater probability) 
that the current right shoulder condition 
had its onset in service or is the result 
of a disease or injury in active service?

6.  The veteran should be afforded a VA 
examination in order to determine whether 
he has a right wrist condition related to 
service.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  After 
completion of the examination and review 
of the record, the examiner should answer 
the following questions: 1) does the 
veteran have a current right wrist 
disability?  2) If the veteran is found 
to have a current right wrist disability, 
is it at least as likely as not (50 
percent or greater probability) that the 
current right wrist condition had its 
onset in service or is the result of a 
disease or injury in active service?

7.  Then re-adjudicate the claims.  If 
the determination remains unfavorable to 
the veteran, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


